DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a coil assembly for driving the vibration unit to vibrate suspending in the through hole and surrounding the magnet” which is not clear because it is not consistent with the drawings or claim 4 which recites the coil assembly 4 is fixed, not suspended.  The drawings also show the magnets 23 on either side of the coil assembly 4, the coil assembly 4 is not surrounding the magnet 23.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 206524745 U) in view of Hashimoto (JP 2001046351 A).
As to claim 1, Chen shows (FIG. 2-3 and 6) A linear vibration motor (para[0025]), including: 
a housing 11,12 with an accommodation space (between 11 and 12); 
an elastic member 4 in the accommodation space; 
a vibration unit 2 suspended in the accommodation space by the elastic member 4, including a weight 22 with a through hole 222 connected to the elastic member 4, a pole plate 21 fixed in the through hole 222, and a magnet 210a,219a fixed to the pole plate 21; 
a coil assembly 3 for driving the vibration unit 2 to vibrate suspending in the through hole 222 and surrounding the magnet 210a,219a (the coil assembly 3, the pole plate 21 and the magnets 210a,219a are correspond to the same elements in Applicant’s disclosure); wherein 
the pole plate 21 includes a body part 211,212,213,214 fixed with the weight 22 (shown in FIG. 6 and implied by description of para[0048] including the solenoid 31 is energized to push the mass 22 to vibrate by magnetic interaction between the solenoid 31 and the magnetic elements 217,218 that are part of the pole plate 21). 
Chen does not show:
a pair of positioning protrusions extending from both ends of the body part toward the coil assembly; and 
the magnet includes a pair of positioning holes corresponding to the positioning protrusions, so that the magnet is fixed by the engagement between the positioning protrusions and the positioning holes.
Hashimoto shows (FIG. 2):
a pair of positioning protrusions 24a,24b extending from both ends of the body part 12a,12b toward an interior space; and 
the magnet 14a,14b includes a pair of positioning holes 20a,20b corresponding to the positioning protrusions 24a,24b, so that the magnet 14a,14b is fixed by the engagement between the positioning protrusions 24a,24b and the positioning holes 20a,20b (para 0012,0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pole plate 21 of Chen to have:
a pair of positioning protrusions 24a,24b extending from both ends of the body part 211,212,213,214 toward the coil assembly 3; and 
the magnet 210a,219a includes a pair of positioning holes 20a,20b corresponding to the positioning protrusions 24a,24b, so that the magnet 210a,219a is fixed by the engagement between the positioning protrusions 24a,24b and the positioning holes 20a,20b
as taught by Hashimoto, for the advantageous benefit of firmly fixing the magnet 210a,219a on the body part 211,212,213,214 with a simple constitution as taught by Hashimoto (para0022:1-2).
As to claim 2/1, Chen in view of Hashimoto was discussed above with respect to claim 1 and Chen further shows the body part 211,212,213,214 of the pole plate 21 is a rectangle having a long axis parallel to a vibration direction (between the elastic 4); the body part 211,212,213,214 includes two long side walls 213,214 parallel to the long axis direction thereof and two short side walls 211,212 parallel to a short axis direction thereof; the long side walls 213,214 extend parallel to the vibration direction (between the elastic 4).
Chen does not show the positioning protrusions extend from the long side walls.
Hashimoto shows (FIG. 2) the positioning protrusions 24a,24b extend from the long side walls 12a,12b.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pole plate 21 of Chen in view of Hashimoto to have the positioning 
As to claim 4/1, Chen in view of Hashimoto was discussed above with respect to claim 1 and Chen further shows (FIG. 3) the housing 11,12 comprises a bottom plate 12 and an upper cover 11 engaging with the bottom plate 12 for enclosing the accommodation space; the elastic member 4 is fixed on an inner side of the upper cover 11; the vibration unit 2 is suspended in the upper cover 11, and the coil assembly 3 is fixed on the bottom plate 12.
As to claim 5/2/1, Chen in view of Hashimoto was discussed above with respect to claim 1 and Chen further shows (FIG. 2):

    PNG
    media_image1.png
    535
    1602
    media_image1.png
    Greyscale

the weight 22 includes a first wall 224 and a second wall 226 parallel to the long side wall; the elastic member 4 includes a first elastic member 41 and a second elastic member 42 disposed at two sides of the weight 22 along the vibration direction; the first elastic member 41 includes a first elastic arm, a pair of first fixed arms extending from both ends of the first elastic arm in the same direction, and a first connecting arm 413; the first fixing arm 412 is fixed on the first wall 224, the first spring arm 411 is arranged spaced from the weight 22, and the first connecting arm 413 is fixed on one side of the housing 11 opposite to the second wall 226; the second elastic member 42 includes a second elastic 
As to claim 6/5/2/1, Chen in view of Hashimoto was discussed above with respect to claim 1 and Chen further shows (FIG. 2 above) at least two first reinforcing blocks, one of the first reinforcing blocks is located on the side near the second wall 226 of the first connecting arm 413 and fixed on the housing 11; the other is located on the side near the first wall 224 of the second connecting arm 423 and fixed on the housing 11 (welding tabs para[0042]:8-13).
As to claim 7/6/5/2/1, Chen in view of Hashimoto was discussed above with respect to claim 1 and Chen further shows (FIG. 2 above) at least two second reinforcing blocks respectively located on one side of the first fixing arm 412 and the second fixing arm 422 close to the housing 11; the two second reinforcing blocks fix the first fixing arm 412 and the second fixing arm 422 on the first wall 224 and the second wall 226 respectively (welding tabs para[0042]).

Allowable Subject Matter
The subject matter of claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection under 35 USC 112.
The primary reason for the indication of allowable subject matter in claim 3 is the inclusion of the limitation “the positioning protrusions and the positioning holes both have rectangular with round corners cross-sections taken along the long axis direction of the body part” which is not found in the prior art references in combination with the other elements recited in claims 1 and 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832